Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim(s) 1-2, 4-5, 7, and 10-11 is/are interpreted under 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 1, the claim recites the limitation “tablet coating apparatus” which uses a generic placeholder (“apparatus”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Accordingly, this limitation is interpreted under 35 USC 112(f) as corresponding to any means capable of performing the claimed function since no corresponding structure is described in Applicant’s specification.
Similarly, the limitation “tablet receiving section”, with generic placeholder “section”, is interpreted under 35 USC 112(f) as corresponding to a port (Applicant’s specification, par. [0017]) and equivalents thereof.
The limitation “tablet feeding section”, with generic placeholder “section”, is interpreted under 35 USC 112(f) as corresponding to a rotary feeder (Applicant’s specification, par. [0018]) and equivalents thereof.
The limitation “tablet recovery section”, with generic placeholder “section”, is interpreted under 35 USC 112(f) as corresponding to a port (Applicant’s specification, par. [0017]) and equivalents thereof.
The limitation “measuring section”, while reciting generic placeholder “section”, does not invoke 35 USC 112(f) since sufficient structure (i.e., an optical sensor) is recited for performing the recited function.

Regarding claim 2, the limitation “sensor positioning mechanism”, with generic placeholder “mechanism”, is interpreted under 35 USC 112(f) as corresponding to a motor and a ball screw (Applicant’s specification, par. [0022]) and equivalents thereof.

Regarding claim 4, the limitation “conveying unit”, with generic placeholder “section”, is interpreted under 35 USC 112(f) as corresponding to a conveyance disk or a belt conveyor (Applicant’s specification, par. [0008]) and equivalents thereof.

Regarding claim 5, the limitation “sucking portions”, with generic placeholder “portions”, is interpreted under 35 USC 112(f) as corresponding to suction holes (Applicant’s specification, par. [0020]) and equivalents thereof.

Regarding claim 7, the limitation “tablet coating apparatus” is interpreted as described above regarding claim 1.

Regarding claims 10-11, the limitation “conveying unit” is interpreted as described above regarding claim 4.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 7, for both claims, the following applies:
A claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as described above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Regarding claim 1, the claim recites the limitation “the physical properties” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Further the limitations “a tablet ejected from a tablet coating apparatus” and “a recovery section for returning the tablet whose physical properties have been measured to the tablet coating apparatus” are recitations of intended use for the tablet and the recovery section, respectively. As such, they impart no structural limitations to the tablet and recover section. The recitations of intended use are not given patentable weight. See MPEP 2111.02 and 2114(II).
Examiner recommends the following amendment:
1. A tablet measuring apparatus for measuring [[the]] physical properties of a tablet ejected from a tablet coating apparatus, the tablet measuring apparatus comprising:
a tablet receiving section configured to receive the tablet ejected from the tablet coating apparatus [[to which a tablet is introduced]];
a measuring section [[for measuring]] configured to measure the physical properties of the tablet while conveying the tablet;
a tablet feeding section configured to feed the tablet received by the tablet receiving section to the measuring section; and
a recovery section [[for returning]] configured to return the tablet whose physical properties have been measured to the tablet coating apparatus, wherein
 the measuring section has an optical sensor capable of measuring the physical properties of the tablet in a non-contact manner.

	Regarding claims 2-6 and 8-11, the claims are rejected due to their dependence on claims 1 and 7.

	Regarding claim 2, Examiner recommends replacing “capable of” with --configured to--.

	Regarding claim 5, Examiner recommends replacing “can” with --is configured to--.

	Regarding claim 8, the claim recites the limitation “the exterior environment” in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-4, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP 2017-133953 A; a translated copy is included with this action) in view of Ishikawa (JP 2015-218027 A; a translated copy is included with this action) and Kim (US 2012/0072017 A1).

Regarding claim 1, as best understood, Suzuki discloses a tablet measuring apparatus for measuring physical properties (tablet thicknesses) of a tablet, the tablet measuring apparatus comprising: a tablet receiving section (left section of 20 in fig. 1) configured to receive the tablet (“O”); a measuring section (10A-B, 20, 30, 40) configured to measure physical properties of the tablet while conveying (via 20) the tablet; and a recovery section (right section of 20 in fig. 1) configured to recover the tablet whose physical properties have been measured, wherein the measuring section has an optical sensor (30) capable of measuring the physical properties of the tablet in a non-contact manner (par. [0025]-[0030], fig. 1).
Suzuki does not expressly disclose the tablet is ejected from a tablet coating apparatus; and the recovery section is configured to return the tablet whose physical properties have been measured to the tablet coating apparatus, wherein the tablet feeding section is a rotary feeder.
Ishikawa discloses a device for inspecting tablets W, wherein a plurality of tablets W are transferred to a rotating drum 11 by a hopper 19 into which the tablets W are loaded, a shooter 18 to which the tablets W are supplied from the hopper 19, and a supply drum 17 into a pocket of which tablets W are fed one at a time from the shooter 18, the tablets are inspected by a CCD camera while being transported by the rotating drum which has a suction mechanism inside the pocket, inspected tablets are transferred to a conveyor C and transported to the next step, and it is also possible to apply a conveyor, etc., in which a conveying surface has the form of a flat surface instead of the rotating drum as a conveying surface having a suction mechanism (paragraphs [0038] to [0041], fig. 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Suzuki in view of the teachings of Ishikawa so that the tablet is ejected from a tablet coating apparatus; and the recovery section is configured to return the tablet whose physical properties have been measured to the tablet coating apparatus, wherein the tablet feeding section is a rotary feeder.
One would have been motivated to do so to provide convenient means for inspecting tablets after they are coated to remove defective tablets and return non-defective tablets for further processing.
Suzuki modified does not expressly disclose the tablet receiving section and the recovery sections are ports.
Kim discloses using ports in conjunction with tablet conveyance means (par. [0074]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Suzuki in view of the teachings of Kim so that the tablet receiving section and the recovery sections are ports.
One would have been motivated to do so to provide more reliability in transporting tablets as compared to designs without ports.

Regarding claim 3, as best understood, Suzuki modified teaches the tablet measuring apparatus according to claim 1, wherein the optical sensor is an NIR sensor (i.e., the sensor detects light in a wavelength range of 1600 to 2200 nm; Suzuki, par. [0030]-[0033], which is NIR light by some definitions; Examiner notes Applicant’s specification provides an example of NIR light of 800-3000 nm in par. [0021], but this is not an express definition which is read into the claim).

Regarding claim 4, as best understood, Suzuki modified teaches the tablet measuring apparatus according to claim 1, wherein the measuring section includes a conveying unit configured to suck/support the tablet while conveying the tablet (Ishikawa, par. [0040]-[0041]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Suzuki in view of the further teachings of Ishikawa.
One would have been motivated to do so to provide convenient means for inspecting tablets after they are coated to remove defective tablets and return non-defective tablets for further processing.

Regarding claim 6, as best understood, Suzuki modified teaches the tablet measuring apparatus according to claim 4, wherein the conveyance unit is a belt conveyor configured to convey the tablet being sucked thereto (Ishikawa, par. [0040]-[0041]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Suzuki in view of the further teachings of Ishikawa.
One would have been motivated to do so to provide convenient means for inspecting tablets after they are coated to remove defective tablets and return non-defective tablets for further processing.

Regarding claim 11, Examiner refers to the rejection of claim 4 above.



Claim(s) 2 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Ishikawa and Kim as applied to claim 1 above, and further in view of Oyama (JP 2015-087147 A; a translated copy is included with this action).

Regarding claim 2, as best understood, Suzuki modified teaches the tablet measuring apparatus according to claim 1, but does not expressly disclose the measuring section has a sensor positioning mechanism capable of adjusting the distance between the optical sensor and the tablet.
Oyama discloses a tablet inspection device wherein an imaging position is adjusted by a camera position adjustment mechanism 57 capable of adjusting the distance between a camera and a tablet (paragraphs [0053] to [0062], fig. 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Suzuki in view of the teachings of Oyama so that the measuring section has a sensor positioning mechanism capable of adjusting the distance between the optical sensor and the tablet
One would have been motivated to do so to provide clearer images.
Suzuki modified does not expressly disclose the camera position adjustment mechanism is a motor and a ball screw.
Examiner takes Official Notice a motor and ball screw were well-known and routinely used in the art as position adjustment mechanisms.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Suzuki so that the camera position adjustment mechanism is a motor and a ball screw.
One would have been motivated to do so to provide finer control in camera positioning as compared to that of manual adjustment.

Regarding claims 9-10, Examiner refers to the rejections of claims 3-4 above, respectively.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Ishikawa and Kim as applied to claim 4 above, and further in view of Doai (JP 2010-243439 A; a translated copy is included with this action).

Regarding claim 5, as best understood, Suzuki modified teaches the tablet measuring apparatus according to claim 4, but does not expressly disclose the conveying unit is a conveyance disk, and the conveyance disk includes sucking portions formed at an end face thereof along the circumferential direction so as to suck the side face of the tablet, wherein the disk can suck/support the side face of the tablet in such a manner that the front and back faces of the tablet are fully exposed.
	Doai discloses using a conveying disk as a tablet-conveying device as is indicated in, for example (paragraphs [0020], [0021], [0027], and [0036], and fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Suzuki in view of the teachings of Doai so that the conveying unit is a conveyance disk, and the conveyance disk includes sucking portions formed at an end face thereof along the circumferential direction so as to suck the side face of the tablet, wherein the disk can suck/support the side face of the tablet in such a manner that the front and back faces of the tablet are fully exposed.
	One would have been motivated to do so to provide a more compact conveyer as compared to using a belt.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soloman (US 5,679,954) in view of Ishikawa and Suzuki.

Regarding claim 7, as best understood, Soloman discloses a tablet measuring method for measuring a physical property (hardness) of a tablet ejected from a tablet apparatus (14), comprising: conveying the tablet (via 4 and 15)  and, at the same time, measuring the absorbance of the tablet using an optical sensor (19); and calculating physical properties of the tablet from calibration curves (linear relationship) concerning the physical properties and the measured value of absorbance (column 1, lines 24-67, column 2, line 66 to column 5, line 67, fig. 1, 3, 4).
Soloman does not expressly disclose returning the tablet after the measurement to the tablet apparatus.
Ishikawa discloses a device for inspecting tablets W, wherein a plurality of tablets W are transferred to a rotating drum 11 by a hopper 19 into which the tablets W are loaded, a shooter 18 to which the tablets W are supplied from the hopper 19, and a supply drum 17 into a pocket of which tablets W are fed one at a time from the shooter 18, the tablets are inspected by a CCD camera while being transported by the rotating drum which has a suction mechanism inside the pocket, inspected tablets are transferred to a conveyor C and transported to the next step, and it is also possible to apply a conveyor, etc., in which a conveying surface has the form of a flat surface instead of the rotating drum as a conveying surface having a suction mechanism (paragraphs [0038] to [0041], fig. 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Soloman in view of the teachings of Ishikawa to include returning the tablet after the measurement to the tablet apparatus, wherein the tablet apparatus is a table coating apparatus.
One would have been motivated to do so to provide convenient means for inspecting tablets after they are coated to remove defective tablets and return non-defective tablets for further processing.
Soloman modified does not expressly disclose the tablet apparatus is a table coating apparatus and multiple physical properties are measured.
Suzuki discloses a tablet measuring apparatus for measuring physical properties (tablet thicknesses) of a tablet, the tablet measuring apparatus comprising: a tablet receiving section (left section of 20 in fig. 1) configured to receive the tablet (“O”); a measuring section (10A-B, 20, 30, 40) configured to measure physical properties of the tablet while conveying (via 20) the tablet; and a recovery section (right section of 20 in fig. 1) configured to recover the tablet whose physical properties have been measured, wherein the measuring section has an optical sensor (30) capable of measuring the physical properties of the tablet in a non-contact manner (par. [0025]-[0030], fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Soloman in view of the teachings of Suzuki so that the tablet apparatus is a table coating apparatus and multiple physical properties are measured.
One would have been motivated to so to ensure uniformity of tablet coatings.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soloman in view of Ishikawa and Suzuki as applied to claim 7 above, and further in view of Doai.

Regarding claim 8, as best understood, Soloman modified teaches the tablet measuring method according to claim 7, but does not expressly disclose the calculation of the physical properties is carried out under the condition of the tablet being hermetically sealed off from an exterior environment.
Doai discloses tablet inspection is performed in a space hermetically sealed inside a casing 16, whereby tablet powder is prevented from leaking to the exterior (paragraphs [0020], [0021], [0027], and [0036], and fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Soloman in view of the teachings of Doai so that the calculation of the physical properties is carried out under the condition of the tablet being hermetically sealed off from an exterior environment.
One would have been motivated to do so to prevent tablet powder from leaking to the exterior which may affect an inspector.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/           Primary Examiner, Art Unit 2884